ACCEPTED
                                                                                             04-15-00609-CV
                                                                                 FOURTH COURT OF APPEALS
                                     04-15-00609-CV                                   SAN ANTONIO, TEXAS
                                                                                       9/29/2015 12:00:06 PM
                                                                                              KEITH HOTTLE
                                                                                                      CLERK

                                   No. 14-04-0331-CVA

Breakfront, LLC, Golden Oak                  §          IN THE DISTRICT COURT
                                                                             FILED IN
Partners, LLC, Mark Slotkin,                 §                        4th COURT OF APPEALS
Individually, and Mark Slotkin,              §                         SAN ANTONIO, TEXAS
as Trustee of the Slotkin Family             §                       09/29/2015 12:00:06 PM
Children’s Trust dtd January 1, 1997,        §                          KEITH E. HOTTLE
                                             §                                Clerk
       Plaintiffs/Counter-Defendants         §          81st/218th JUDICIAL DISTRICT
v.                                           §
                                             §
Southwest Guaranty                           §
Investors, Ltd.,                             §
                                             §
       Defendants/Counter-Plaintiff.         §          ATASCOSA COUNTY, TEXAS

                    PLAINTIFFS’/COUNTER-DEFENDANTS’
                            NOTICE OF APPEAL

      This Notice of Appeal is filed by Plaintiffs/Counter-Defendants Breakfront, LLC,

Golden Oak Partners, LLC, Mark Slotkin, Individually, and Mark Slotkin, as Trustee of

the Slotkin Family Children’s Trust dtd January 1, 1997 who seek to appeal all parts of

the trial court’s judgment signed on July 27, 2015. Appeal is being taken to the Fourth

Court of Appeals in San Antonio.


                                                 Respectfully submitted,

                                                  /S/   Jeff Small
                                                 Jeff Small
                                                 State Bar No . 00793027
                                                 LAW OFFICE OF JEFF SMALL
                                                 12451 Starcrest, Suite 100
                                                 San Antonio, TX 78216.2988
                                                 jdslaw@satx.rr.com

                                                 Counsel for Plaintiffs/
                                                 Counter- Defendants




                                        Page 1 of 2
                           CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing PLAINTIFFS’/
COUNTER-DEFENDANTS' NOTICE OF APPEAL is being served on interested parties/ counsel of
record as shown below pursuant to the Texas Rules of Civil Procedure on September 29,
2015.

Robin L. Harrison                             Clinton M. Butler
State Bar No. 09120700                        State Bar No. 24045591
rharrison@chd-law.com                         cbutler@langleybanack.com
CAMPBELL HARRISON & DAGLEY, LLP               LANGLEY & BANACK INC.
4000 Two Houston Center                       114 N. Panna Maria Ave.
909 Fannin Street                             Karnes City, Texas 78118
Houston, TX 77010                             830. 780.2700/f: 830.780.2701
713.752.2332/f: 713.752.2330

                                               /S/   Jeff Small




                                     Page 2 of 2